 Case 1:20-cv-01541-SB Document 25 Filed 06/11/21 Page 1 of 2 PageID #: 1177




                   IN THE UNITED STATES DISTRICT COURT FOR
                          THE DISTRICT OF DELAWARE

MICHAEL AVENATTI,                                )
                                                 )
                     Plaintiff,                  )
                                                 )
       v.                                        )     C.A. No. 20-cv-01541-SB
                                                 )
FOX NEWS NETWORK, LLC, a Delaware                )
Limited Liability Company; SEAN HANNITY;         )
LAURA INGRAHAM; MARIA                            )
BARTIROMO; HOWARD KURTZ;                         )
SHANNON BREAM; BRET BAIER; TRISH                 )
REGAN; RAYMOND ARROYO; JON                       )
SCOTT; and LELAND VITTERT,                       )
                                                 )
                     Defendants.                 )

                   DEFENDANT FOX NEWS NETWORK, LLC’S
                 RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Fox News Network, LLC

states that it is a Delaware limited liability company. Fox News Network, LLC is an indirectly

owned subsidiary of Fox Corporation, a publicly traded Delaware Corporation.        No other

publicly held corporation other than Fox Corporation owns 10 percent or more of Fox News

Network, LLC’s stock.
 Case 1:20-cv-01541-SB Document 25 Filed 06/11/21 Page 2 of 2 PageID #: 1178




                                       ROSS ARONSTAM & MORITZ LLP

                                       /s/ David E. Ross
Of Counsel:                            David E. Ross (Bar No. 5228)
                                       Eric D. Selden (Bar No. 4911)
Eric M. George                         R. Garrett Rice (Bar No. 6242)
Richard A. Schwartz                    100 South West Street, Suite 400
Katherine F. Murray                    Wilmington, Delaware 19801
BROWNE GEORGE ROSS O’BRIEN             (302) 576-1600
  ANNAGUEY & ELLIS LLP                 dross@ramllp.com
2121 Avenue of the Stars, Suite 2400   eselden@ramllp.com
Los Angeles, California 90067          grice@ramllp.com
(310) 274-7100
                                       Attorneys for Fox News Network, LLC,
                                       Sean Hannity, Laura Ingraham, Maria
                                       Bartiromo, Howard Kurtz, Shannon Bream,
                                       Bret Baier, Trish Regan, Raymond Arroyo,
June 11, 2021                          Jon Scott, and Leland Vittert




                                       2
